Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 07 June, 2021. Claims 1-19 are pending in the instant application. Claims 1-14 are currently under examination and claims 15-18 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-14 are currently under examination.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claims 1-14 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicants’ amendment.

	35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101 which reads as follows:


	The previous rejection of claims 1, 4, 5, 7, and 13 under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, is hereby withdrawn in response to Applicants’ amendment.

35 U.S.C. § 112(a)
	The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
	The previous rejection of claims 1-14 under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention, is hereby withdrawn in response to Applicants’ amendment.

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this 
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	The previous rejection of claims 1, 4, 5, 7, and 10-12 under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Haynes (U.S. Patent No. 8,048,431 B2, issued 01 November, 2011), is hereby withdrawn in response to Applicants’ amendment. 

	The previous rejection of claims 1 and 10-12 under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Johnston et al. (U.S. Patent No. 7,910,716 B2, issued 22 March, 2011) and Korber et al. (7,951,377 B2, issued 31 May, 2011), is hereby withdrawn in response to Applicants’ amendment.
 
Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 2, 3, 6, 8, 9, 13, and 14 under 35 U.S.C. § 103 as being unpatentable over Haynes (U.S. Patent No. 8,048,431 B2, issued 01 November, 2011) in view of Johnston et al. (U.S. Patent No. 7,910,716 B2, issued 22 March, 2011) and Korber et al. (7,951,377 B2, issued 31 May, 2011), is hereby withdrawn in response to Applicants’ amendment.

Claim Rejoinder
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in M.P.E.P. § 821.04(b), claims 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. § 1.104. The original restriction requirement as set forth in the Office action mailed on 25 August, 2020, is hereby withdrawn as it pertains to the rejoined method claims. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting In re Ziegler, 443 F.2d 1211, 1215, 170 U.S.P.Q. 129, 131-32 (C.C.P.A. 1971). See also M.P.E.P. § 804.01.

	Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows:

-	Please amend the TITLE to read as follows: NUCLEIC ACIDS ENCODING MOSAIC CONSERVED REGION HIV IMMUNOGENIC POLYPEPTIDES.

The TITLE has been amended to more accurately reflect the claimed invention.

	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: This application is a Divisional of U.S. Serial No. 15/05,733, filed 29 March, 2016, now U.S. Patent No. 10,010,606. The claimed invention is directed toward nucleic acids encoding human immunodeficiency virus type 1 (HIV-1) immunogenic fusion polypeptides consisting of two or more of the identified amino acid sequences. Immunogenic HIV mosaic polypeptides including conserved regions from stretches of different natural HIV strains were generated. Polypeptides were generated from the most conserved regions of the HIV proteome to provide maximum epitope . Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post-allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after receiving the Issue notification should include the indicated patent number.

	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official 

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
11 September, 2021